Case 1:18-cr-00236-RM Document 674 Filed 06/03/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Courtroom Deputy: Cathy Pearson                                      Date: June 3, 2021
Court Reporter: Tammy Hoffschildt                                    Interpreter: n/a
Probation: Nicole Peterson

CASE NO. 18-cr-00236-RM

Parties                                                              Counsel

UNITED STATES OF AMERICA,                                            Bradley Giles

          Plaintiff,

v.

3. CHRISTOPHER JOSHUA CHAVEZ,                                        Siddhartha Rathod
                                                                     Nicholas Lutz
          Defendant.


                                COURTROOM MINUTES

SENTENCING HEARING
COURT IN SESSION:       1:02 p.m.
Appearances of counsel. Defendant is present and in custody.

Defendant entered his plea on November 5, 2018, to Counts 10 and 11 of the
Superseding Indictment. The Court formally accepts the Plea Agreement at this hearing.

Discussion held regarding pending motions and objections.

Argument given regarding sentencing.

Defendant addresses the Court.

Statement by the Court regarding the defendant's offense level, criminal history level, and
sentencing guidelines range.

The Court states its findings and conclusions.

ORDERED: Government’s Motion for Defendant to Receive Three-Level Decrease for
         Acceptance of Responsibility under U.S.S.G. §§ 3E1.1(a) and (b) (Doc.
         665) is GRANTED.
Case 1:18-cr-00236-RM Document 674 Filed 06/03/21 USDC Colorado Page 2 of 2




ORDERED: Government’s motion (Doc. 667) is GRANTED as amended on the record.

ORDERED: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the
         Court that the defendant, CHRISTOPHER JOSHUA CHAVEZ, is hereby
         committed to the custody of the Bureau of Prisons to be imprisoned for a
         term of 42 months as to Count 10, 60 months as to Count 11, to be
         served consecutively to sentence imposed in Count 10; total term of
         102 months.

Court RECOMMENDS that the Bureau of Prisons place the defendant at a facility located
in the District of Colorado, and that he be allowed to participate in a program for treatment
of substance abuse (RDAP).

ORDERED: Upon release from imprisonment, the defendant shall be placed on
         supervised release for a period of five (5) years as to each count, to run
         concurrently.

ORDERED: While on supervised release, the defendant shall comply with all mandatory
         conditions of supervised release as required by law, all standard conditions
         of supervised release as required by this Court, and the special conditions
         of supervised release as stated on the record.

ORDERED: Defendant shall pay $200 to Crime Victim Fund (Special Assessment), to
         be paid immediately.

ORDERED: No fine is imposed, because the defendant has no ability to pay a fine.

Defendant is advised of his right to appeal the sentence imposed by the Court.

ORDERED: Any notice of appeal must be filed within 14 days.

ORDERED: Defendant is REMANDED to the custody of the U.S. Marshal.

ORDERED: Government’s Motion to Dismiss Count One of the Superseding Criminal
         Indictment as to Defendant Christopher Chavez (Doc. 666) is GRANTED.

Court in recess: 1:48 p.m.
Total time:        00:46
Hearing concluded.
